MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D), this                                May 30 2019, 9:08 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                              CLERK
                                                                            Indiana Supreme Court
purpose of establishing the defense of res judicata,                           Court of Appeals
                                                                                 and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana                                       David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                               IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                               May 30, 2019
of the Parent–Child Relationship                               Court of Appeals Case No.
of: J.R., J.B., & T.R. (Minor                                  18A-JT-3071
Children)                                                      Appeal from the Tippecanoe
and                                                            Superior Court
                                                               The Hon. Faith A. Graham,
S.R. (Mother),1                                                Judge
Appellant-Respondent,                                          Trial Court Cause Nos.
                                                               79D03-1803-JT-44
         v.                                                    79D03-1803-JT-45
                                                               79D03-1803-JT-46
The Indiana Department of Child
Services,
Appellee-Petitioner.




1
  The parental rights of T.B., the biological father of J.B. and T.R., and D.W., the alleged biological father of
J.R., were also terminated in proceedings below. Neither participates in this appeal.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019                        Page 1 of 14
      Bradford, Judge.


                                          Case Summary
[1]   S.R. (“Mother”) is the biological mother of T.R., J.B., and J.R. (collectively,

      “the Children”). In December of 2015, the Indiana Department of Child

      Services (“DCS”) removed the Children from Mother’s home after receiving a

      report that she had left them alone for several hours. After the juvenile court

      found the Children to be children in need of services (“CHINS”), it ordered

      Mother to participate in various services. Visitation could not occur

      immediately because Mother was incarcerated throughout much of 2016 and

      the early part of 2017. Mother’s compliance with the visitation order was

      initially good but eventually deteriorated. Moreover, visitation was often

      tumultuous, involving a lack of discipline and/or arguments with the Children

      and/or the visitation supervisors. Mother was also largely noncompliant with

      the other ordered services, including orders to receive individual and family

      therapy. At the same time, the Children had developed varying degrees of

      behavioral issues, and J.R. and J.B. entered individual therapy. In March of

      2018, DCS filed petitions to terminate Mother’s parental rights in the Children

      (“the TPR Petitions”). At the termination hearing, the two DCS family case

      managers who had worked on the cases and the Children’s court-appointed

      special advocate (“CASA”) all opined that termination of Mother’s parental

      rights was in the Children’s best interests. Following the hearing, the juvenile

      court granted the TPR Petitions. Mother contends that DCS failed to establish



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 2 of 14
      that termination was in the Children’s best interests. Because we disagree, we

      affirm.


                            Facts and Procedural History
[2]   Mother is the biological mother of T.R. (DOB June 4, 2011), J.B. (DOB March

      21, 2010), and J.R. (DOB January 30, 2009). On or around December 22,

      2015, DCS received reports that Mother had left the Children alone for

      approximately six and one-half hours in her Lafayette home. DCS removed the

      Children and petitioned to have them found to be CHINS on December 23,

      2015. On February 19, 2016, the juvenile court held an evidentiary hearing,

      after which it found the Children to be CHINS. On March 18, 2016, the

      juvenile court ordered Mother, inter alia, to maintain contact with DCS,

      participate in a mental-health evaluation and follow all recommendations, and

      participate in home-based case management.

[3]   There was initially no visitation referral because Mother was incarcerated off

      and on from March of 2016 until March of 2017. DCS Family Case Manager

      Ambyr Wade (“FCM Wade”) met with Mother on March 5, 2017, to arrange

      visitation with the Children in Indianapolis, where Mother was living with an

      aunt. Initially, Mother only had visitation with J.B., who was also living in

      Indianapolis. In July of 2017, Mother moved to Gary, where J.R. was residing

      at the time. By August, arrangements had been made for visitation with the

      Children to occur in Gary, with J.B. being transported from Indianapolis and

      T.R. being transported from White County, where he was residing.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 3 of 14
[4]   At first, Mother was complaint with visitation with J.B. in Indianapolis, not

      missing any scheduled visitations. The situation seemed to deteriorate after

      Mother’s move to Gary, however. Harold Daniels started supervising visits in

      September of 2017 and observed that the first visits he supervised were “rough.”

      Tr. Vol. II p. 151. Mother did “some name calling” and did not properly

      discipline Children. Tr. Vol. II p. 151. She “grabbed [J.R.] roughly on a couple

      of occasions. She called him like a cry baby.” Tr. Vol. II pp. 151–52. Mother

      also fell asleep during visits in September and October. Mother was not

      receptive to Daniels’s feedback and she would yell and curse at him.

[5]   Stephanie Parr supervised visits beginning in November of 2017. Parr

      attempted to work with Mother on parenting education, but Mother resisted.

      Mother also declined Parr’s attempts to help her with home-based case work

      and housing. By November of 2017, Mother’s participation in visits declined to

      the point where she missed half of her visits, and this continued through

      February of 2018. Mother missed all of the visits in March and April of 2018.

[6]   When Mother did not attend scheduled visitation with the Children, they

      reacted negatively. In May of 2018, a visitation supervisor ended a visit fifteen

      minutes in because Mother and J.R. were yelling at each other. On June 2,

      2018, Parr ended a visit early because Mother and J.R. were arguing. Parr

      explained that Mother and J.R. got into an “angry argument” that escalated to

      the point where they were “toe-to-toe” with each other. Tr. Vol. II p. 78. Parr

      ended the visit because J.R. was “almost out of control” and Mother’s “very




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 4 of 14
      stern” redirection of J.R. was not appropriate given that he was only nine years

      old. Tr. Vol. II pp. 78–79.

[7]   As for other ordered services, Mother told DCS after she moved to Gary in July

      of 2017 that she did not want to continue with individual therapy. Mother had

      only participated in six sessions before she moved. DCS then referred Mother

      for family therapy, but she did not want to participate in that either. Still, a

      service provider tried to work with Mother on individual therapy, and the

      provider supervised therapeutic visits with Children from November of 2017

      until the service closed out in May of 2018. The goals were for Mother to work

      on communication and set appropriate boundaries with Children. Mother,

      however, only scheduled five sessions—four in November of 2017 and one in

      January of 2018.

[8]   Before Mother’s move to Gary, she had completed an initial intake for a

      mental-health evaluation in Indianapolis but had never gone back to complete

      it. Mother did not complete a second referral until February of 2018. Mother

      did not timely arrive for her evaluation, and when the examiner called her,

      Mother said that she had forgotten about the appointment. When Mother

      arrived, the examiner observed that she “appeared agitated and hostile with

      aggressive mood.” Ex. Vol. II p. 5. After approximately two hours, Mother

      agreed to undergo testing. Mother’s testing indicated (1) that she had a valid,

      elevated abuse score which often resulted in physical child abuse; (2) that she

      had “inappropriate expectations for her children which exceeded their

      developmental capabilities[;]” (3) that she lacked “understanding of normal


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 5 of 14
      child growth and development[;]” (4) “a consistent reversal of family roles,

      where children are used to meet adult needs[;]” (5) that “she has extremely

      variable and unpredictable moods, an embittered and resentful irritability” and

      lacked empathy; and (6) that she “lacks insight, good judgment, and exercises

      poor decision making[.]” Ex. Vol. II pp. 7, 8, 10. The evaluator’s clinical

      impressions were (1) bipolar I disorder, current/most recent episode depressed,

      with psychotic features; (2) generalized anxiety disorder; (3) paranoid

      personality disorder; (4) unspecified personality disorder,

      negativistic/antagonistic type; and (5) narcissistic personality traits. The

      evaluator recommended that Mother participate in therapy, receive “extensive

      parenting education[,]” and be evaluated for possible medication management.

      Ex. Vol. II p. 10.

[9]   Meanwhile, on March 23, 2018, DCS filed the TPR Petitions. On June 19,

      August 27, and September 11, 2018, the juvenile court conducted an

      evidentiary hearing on the TPR Petitions. A DCS report to the juvenile court

      showed that the Children had been acting out and getting in trouble at school

      and home. Inter alia, (1) J.B. and J.R. had become physical with their peers and

      teachers; (2) J.B. had become defiant with teachers, roamed the halls, had lain

      down and refused to get up, had hit other students and staff, was stealing, and

      had recently been diagnosed with attention-deficit hyperactivity disorder

      (“ADHD”); (3) J.R. continued to have outbursts, be defiant, and get upset

      when Mother did not visit; and (4) T.R. had also acted out at school and




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 6 of 14
       urinated on himself on several occasions. J.B. and J.R. were both in individual

       therapy as of June 19, 2018.

[10]   The then nine-year-old J.R. had completed a psychological evaluation in March

       of 2018, and the report was released on April 5 and later admitted as DCS

       Exhibit 4. J.R. exhibited “[p]roblematic behaviors” including “insubordination,

       fire-setting, verbal/physical aggression, impulsivity, lying, and difficulties with

       peer relationships.” Ex. Vol. IV p. 4. In one instance, J.R. fought with a

       younger child at his school “and responded by stomping on the child’s face with

       his boot.” Ex. Vol. IV p. 5. J.R. had previously been diagnosed with

       oppositional defiant disorder and ADHD, and his psychiatrist had sent a letter

       to DCS in November of 2017 noting that that he had been suspended from

       school at least three times since August of 2017, including once for bringing a

       toy gun and threatening to “blow the brains out” of a peer. Ex. Vol. IV p. 14.

       J.R. “becomes more defiant [and] irritable” when Mother cancels visits. Ex.

       Vol. IV p. 5. The evaluator noted that J.R. “has seen a significant amount of

       trauma throughout his life, including significant neglect in the home and

       repeated abandonment.” Ex. Vol. IV p. 10. The evaluator’s clinical

       impressions of J.R. included disruptive mood dysregulation disorder; ADHD,

       unspecified type; and major depressive disorder, recurrent and moderate. The

       evaluator recommended that J.R. receive the assurance of a nurturing, stable

       home environment; family therapy with his siblings; counseling; and

       medication management but did not recommend therapy with Mother.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 7 of 14
[11]   Therapist Traci Coney began providing J.R. with individual therapy in May of

       2017 and was still working with him as of June of 2018. J.R.’s therapeutic

       goals are to “decrease his behavior problems, discuss his traumatic past,

       emotional regulation and for him to learn skills to manage […] symptoms from

       his diagnosis.” Tr. Vol. II p. 25. Coney’s description of J.R.’s behavioral issues

       echoed what was in his psychological evaluation. According to Coney, J.R.

       needs to continue in therapy because of the inconsistency, abandonment, and

       neglect that he had experienced.

[12]   Coney started working with J.B. in May of 2018, but only had approximately

       four sessions with her by June 19. J.B.’s therapeutic goals were to address her

       sadness and impulse control. J.B. had improved in therapy, and Coney

       recommended that she continue. Coney also recommended that J.B. be

       evaluated to see if medication would help with her ADHD.

[13]   Home-based therapist Bonnie Atkins worked with all three Children in August

       and September of 2016 and stopped working with T.R. in September of 2016,

       J.B. in February of 2017, and J.R. in March of 2017. Atkins observed “a lot of

       fighting” between the Children in their foster home, with Atkins noting that

       they “had a hard time getting through a [board] game without one of them

       becoming very escalated[.]” Tr. Vol. II p. 58. Atkins indicated that J.R.

       progressed when she worked with him, learning coping skills for anger, while

       J.B. progressed “quite a bit[,]” becoming able to use coping skills when

       frustrated or upset and identify “safe” persons. Tr. Vol. II p. 58–59.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 8 of 14
[14]   Hilary Laughner was appointed as Children’s CASA in February of 2018.

       CASA Laughner testified that she was concerned with Mother’s lack of

       consistency in participating in services, and the Children’s negative reactions

       when Mother missed visits. CASA Laughner noted Mother’s lack of

       documentation regarding Mother’s concerns, her dishonesty, her lack of

       responsibility, and that Mother became verbally aggressive when confronted

       with issues. CASA Laughner was also concerned with Mother’s failure to

       properly supervise Children during visits and her lack of housing and

       employment stability. CASA Laughner noted that J.R. was more verbally and

       physically aggressive and that J.B. exhibited “an increase in behaviors” when

       Mother missed her visitation appointments. Tr. Vol. III p. 4.

[15]   FCM Christopher Lamar took over the case from FCM Wade in May of 2018.

       FCM Lamar and CASA Laughner testified that at a child and family team

       meeting in May of 2018, Mother seemed to blame everyone else for the case

       going on for so long, became verbally aggressive, and left the room. Mother

       was still not accepting responsibility and she “still blames DCS and everyone

       else for her current situation.” Tr. Vol. 2 p. 242.

[16]   FCM Wade testified that termination was in Children’s best interests because

       they need to know what is going to happen to them after three years of not

       knowing. FCM Lamar also testified that termination was in Children’s best

       interest because Children need permanency “soon” and Mother had not made

       enough progress. Tr. Vol. 2 p. 236. CASA Laughner testified that termination

       was in the Children’s best interests because “they deserve permanency, they


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 9 of 14
       need something that’s stab[le,] they deserve to know what the next step is[, a]nd

       so as individuals that they can grow and that they can be given a stable life.”

       Tr. Vol. III pp. 10–11. CASA Laughner opined that continuing the parent-

       child relationship between Mother and the Children would be harmful to them.

       DCS’s plan for the Children if the court granted termination was adoption. J.B.

       and T.R were in pre-adoptive placements, and J.R.’s placement was uncertain

       and awaiting the outcome of the termination hearing. On November 21, 2018,

       the juvenile court entered its orders terminating Mother’s parental rights in the

       Children.


                                  Discussion and Decision
[17]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further,

       we acknowledge that the parent–child relationship is “one of the most valued

       relationships of our culture.” Id. However, although parental rights are of a

       constitutional dimension, the law allows for the termination of those rights

       when parents are unable or unwilling to meet their responsibilities as parents.

       In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

       parental rights are not absolute and must be subordinated to the children’s

       interest in determining the appropriate disposition of a petition to terminate the

       parent–child relationship. Id.

[18]   In reviewing termination proceedings on appeal, this court will not reweigh the

       evidence or assess the credibility of the witnesses. In re Invol. Term. of Parental

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 10 of 14
       Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only consider

       the evidence that supports the juvenile court’s decision and reasonable

       inferences drawn therefrom. Id. Where, as here, the juvenile court includes

       findings of fact and conclusions thereon in its order terminating parental rights,

       our standard of review is two-tiered. Id. First, we must determine whether the

       evidence supports the findings, and, second, whether the findings support the

       legal conclusions. Id. In deference to the juvenile court’s unique position to

       assess the evidence, we set aside the juvenile court’s findings and judgment

       terminating a parent–child relationship only if they are clearly erroneous. Id. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id. A judgment is clearly erroneous only if the legal

       conclusions made by the juvenile court are not supported by its findings of fact

       or the conclusions do not support the judgment. Id.

[19]   Indiana Code section 31-35-2-4(b) governs what DCS must allege and establish

       to support a termination of parental rights, namely

               (A) that […] the following is true:
                      (i) The child has been removed from the parent for at least
                      six (6) months under a dispositional decree.
                      [….]
               (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the conditions
                      that resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.
                      (ii) There is a reasonable probability that the continuation
                      of the parent–child relationship poses a threat to the well-
                      being of the child.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 11 of 14
                      […]
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2).


[20]   Mother contends that insufficient evidence supports the juvenile court’s

       conclusion that termination is in the Children’s best interests. We are mindful

       that in determining what is in the best interests of the Children, the juvenile

       court is required to look beyond the factors identified by DCS and look to the

       totality of the evidence. McBride v. Monroe Cty. Office of Family & Children, 798
N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the juvenile court must

       subordinate the interests of the parents to those of the children involved. Id.

       Furthermore, this court has previously determined that the testimony of a GAL

       regarding a child’s need for permanency supports a finding that termination is

       in the child’s best interests. In the matter of Y.E.C., 534 N.E.2d 273, 276 (Ind. Ct.

       App. 1992). FCMs Wade and Lamar and CASA Laughner all testified that

       termination was in the Children’s best interests, essentially all on the basis that

       they needed and deserved permanence. While this testimony is likely sufficient

       to support the juvenile court’s conclusion to that effect, it is not as though this

       testimony is unsupported by other evidence in the record.

[21]   The record contains ample evidence that Mother’s compliance with visitation

       and other services was sporadic at best, and her attitude toward service

       providers has consistently been antagonistic, noncooperative, and even abusive

       at times. Mother did not cooperate with attempts to provide her with

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 12 of 14
       individual therapy, despite a mental-health evaluator’s conclusion that it was

       needed. Mother also refused to fully participate in family therapy and declined

       offers for home-based services and assistance in finding housing. Mother has

       repeatedly blamed the Children’s removal on others and has denied that she

       requires any services at all.

[22]   Moreover, the record indicates that this case has taken a heavy toll on the

       Children. The Children have all exhibited behavioral problems to varying

       degrees since their removal—up to and including violence against teachers and

       peers—with J.R.’s and J.B.’s issues being severe enough to warrant individual

       therapy. CASA Laughner noted that while the Children’s negative behaviors

       increased when Mother missed visitation, Mother failed to properly supervise

       them when she did attend. In summary, while the Children’s removal from

       Mother’s care introduced instability into their lives, Mother showed little

       inclination to take any of the steps necessary to secure their return to her.

[23]   Mother points to evidence that her compliance with services improved after

       DCS filed the TPR Petitions. While we are mindful that the juvenile court

       must assess the parent’s ability to care for the children as of the date of the

       termination proceeding and consider any evidence of changed conditions, it

       should also consider the parent’s habitual patterns of conduct as a means of

       determining the probability of future detrimental behavior. Rowlett v.

       Vanderburgh Cty. Office of Family & Children, 841 N.E.2d 615, 620 (Ind. Ct. App.

       2006), trans. denied. The juvenile court was in the best position to evaluate

       evidence of changed conditions, and, given the evidence of Mother’s


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 13 of 14
       demonstrated history of temporary compliance followed by regression, we will

       not second-guess its conclusions. See S.P.H., 806 N.E.2d at 879. Mother has

       not established that the juvenile court’s determination that termination was in

       the Children’s best interests was clearly erroneous.

[24]   The judgment of the juvenile court is affirmed.


       Crone, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-3071 | May 30, 2019   Page 14 of 14